DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Villalba (US 2018/0214755), hereinafter D1.

D1 teaches regarding claim:



3. The muscle training apparatus of claim 1, wherein the force-generating unit comprising: a gyroscope, which has a rotor and generates force through the rotation of the rotor (inherent in a gyroscope as disclosed in D1 – see [0052]); and a motor, which is connected with the rotor of the gyroscope to drive the rotor (as discussed above, in order to aid in juggling as per [0040] and [0052]).

4. The muscle training apparatus of claim 3, further comprising: a steering mechanism, which is connected between the gyroscope and the second support shell to move the gyroscope relative to the second support shell (gimbals as seen in FIG 10; [0224]).

5. The muscle training apparatus of claim 1, further comprising: a steering mechanism, which is arranged in the second containing space and is connected between the force-generating unit and the second support shell to move the force-generating unit relative to the second support shell (gimbals of FIG 10; [0224]).

6. The muscle training apparatus of claim 5, wherein the steering mechanism comprising: a first fixing part (2 of FIG 10), which is connected to the second support shell (as best understood, FIG 10 is an embodiment of the interior of the ball as discussed above and in [0224]); a second fixing part (internal axis bar as seen in FIG 10), which is connected to the force-generating unit (interior component); and a pivot (see 

9. The muscle training apparatus of claim 1, further comprising: a power supply unit, which is arranged in the second containing space of the second support shell to output a power supply (inherent in order to power the motor and gyroscope; see [0080] and [0043]).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.

D1 teaches regarding claim: 2. The muscle training apparatus of claim 1, but does not teach the above wherein the elastic covering unit is an integrally formed silica gel. The office takes Official Notice that a standard silica gel material, such as that found in a dodgeball or bouncy ball could be used to reduce costs since it is a well-known elastic material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 accordingly.  

Allowable Subject Matter
Claims 7-8 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784